DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of claims 1, 3, 12 and 15 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 2, 4, and 9-11 are acknowledged by the Examiner.
Response to Arguments
Applicant’s arguments, see remarks pages 8-11, filed 08/16/2021, with respect to the 35 U.S.C. 103 rejections in view of Lemmon (US 2016/0256311 A1) in view of Bull (US 2008/0228118 A1) have been fully considered and are persuasive.  The rejection of claims 1, and 4-6 under 35 U.S.C. 103 in view of Lemmon (US 2016/0256311 A1) in view of Bull (US 2008/0228118 A1) has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Applicant’s attorney, John Behles on 9/10/2021.
The application has been amended as follows.
Claim 1) A device, comprising: 
a torso connection member securable to a torso of a patient; 
a forearm support member that couples with at least a forearm of a patient, wherein the forearm support member couples with the torso connection member so as to fix an elbow of the patient proximate the torso, the forearm support member being pivotally coupled to the torso connection member to allow for a dynamic angle between the forearm support member and a 
a linkage extending from the torso connection member, the linkage comprising a pivoting connection to the forearm support member, the pivoting connection being located below and directly underneath the elbow of the patient; 
a dynamic tensioning assembly that externally rotates the forearm support member and selectively sets the angle so as to stretch a shoulder capsule affected with adhesive capsulitis so as to reduce the adhesive capsulitis, the dynamic tensioning assembly comprising: 
a dial coupled to a cable; 
an elastomeric or resilient strap coupled to a terminal end of the cable, the elastomeric or resilient strap extending through a retaining slot behind the elbow and overlapping an outer surface of the forearm support member, the elastomeric or resilient -2-strap being coupled to the outer surface of the forearm support member at an anchor point located between a wrist of the patient and the elbow of the patient; and 
wherein the dynamic tensioning assembly exerts a dynamic force that can be resisted against by the patient to decrease the angle between the forearm support member and the coronal plane of the patient, such that during use the dynamic force being created by the patient turning the dial, which draws the cable into the dial and pulls on the elastomeric or resilient strap, the elastomeric or resilient strap exerting an outwardly directed force on the forearm support member at the anchor point that results in the external rotation of the forearm support member, an increases the dynamic angle, and stretching of the shoulder capsule, the external rotation causing the forearm of the patient to rotate away from the torso while the elbow of the patient remains fixed; 

	Claims 12-15) (Canceled).
Allowable Subject Matter
Claims 1, 3, and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the subject matter not disclosed, suggested, or taught in the prior art, or within a combination of the prior art is: “the pivoting connection being located below and directly underneath the elbow of the patient” and “the dynamic tensioning assembly comprising: a dial coupled to a cable; an elastomeric or resilient strap coupled to a terminal end of the cable, the elastomeric or resilient strap extending through a retaining slot behind the elbow and overlapping an outer surface of the forearm support member, the elastomeric or resilient strap being coupled to the outer surface of the forearm support member at an anchor point located between a wrist of the patient and the elbow of the patient; and wherein the dynamic tensioning assembly exerts a dynamic force that can be resisted against by the patient to decrease the angle between the forearm support member and the coronal plane of the patient, the dynamic force being created by the patient turning the dial, which draws the cable into the dial and pulls on the elastomeric or resilient strap, the elastomeric or resilient strap exerting an outwardly directed force on the forearm support member at the anchor point that results in the external rotation of the forearm support member, an increases the dynamic angle, and stretching of the shoulder 
The closest art made of record is that of Erbe et al. (US 2014/0371644 A1) which discloses a device (10; see [0036]; see figure 1) comprising: a torso connection member (13; see [0038]; see figure 1); a forearm support member (12; see [0038]; see figure 1) that couples with at least a forearm of a patient (see [0038]), wherein the forearm support member (12) couples with the torso connection member (13; see figure 1) so as to fix an elbow of the patient proximate the torso (see [0003]; see figure 1), the forearm support member (12) being pivotally coupled to the torso connection member (13; coupled via 32; see [0038]; see figure 1) to allow for a dynamic angle (see [0041] in reference to 12 being able to rotate +-30 degrees) between the forearm support member (13) and a coronal plane of the patient (see [0041]), the forearm support member (13) comprising a walled portion (walls of 12; see figure 2) that cradles an elbow of the patient (see figure 2 that the walls are intended to cradle a user’s elbow); a linkage (32; see [0038]; see figure 1) extending from the torso connection member (13; see figure 1), the linkage (32) comprising a pivoting connection (58; see [0041]; see figure 7) to the forearm support member (12).
However, Erbe et al. does not disclose or suggest the pivoting connection being located below and directly underneath the elbow of the patient; or a dynamic tensioning assembly that externally rotates the forearm support member and selectively sets the angle so as to stretch a shoulder capsule affected with adhesive capsulitis so as to reduce the adhesive capsulitis, the dynamic tensioning assembly comprising: a dial coupled to a cable; an elastomeric or resilient strap coupled to a terminal end of the cable, the elastomeric or resilient strap extending through a retaining slot behind the elbow and overlapping an outer surface of the forearm support member, 
Further no such dynamic tensioning assembly could be found in the art that would obviate the addition of such a dynamic tensioning assembly to the device of Erbe et al. Thus for at least this reason, the prior art of record fails to disclose or suggest the subject matter of claim 1.
Claims 3, and 5-8 are allowed insofar as they depend from claim 1 respectively, and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786